Day, J.
Plaintiff in error was convicted in the district court for illegal possession of intoxicating liquor. One Wright accompanied the sheriff and his deputy in a search of the premises and found the liquor in the barn. The only assignment of error relates to the refusal of the trial court to permit the defendant to prove that Wright had previously been convicted of a felony. Evidence of previous conviction may be considered only as affecting credibility of witness. Vanderpool v. State, 115 Neb. 94. For this purpose, “A witness may be interrogated as to his previous conviction for a felony. But no other proof of such conviction is competent except the record thereof.” Comp. St. 1929, sec. 20-1214. Wright was not a witness. There is no reversible error in the record.
Affirmed.